Case 8:19-cV-OOO44-G.]H Document 1-2 Filed 01/04/19 Page 1 of 42

EXhibit A

32

o
o

Case 8:19-cV-06044-G.]H Document 1-2 Filed Ol/OZJlQ Page 2 of 42

 

 

 

 

MICHAEL THOMSON IN THE
809 E. Broadway
Bel Air, MD 21014, CIRCUIT COURT
On behalf of himself and all others similarly FOR
situated,
Plaintiff, MONTGOMERY COUNTY, MD
v.
MARRIOTT INTERNATIONAL“, INC. Case .No
10400 Fernwood Road
Bethesda, MD 20817,
(JURY TRIAL DEMANDED)
and
STARWOOD HOTELS & RESORTS
WORLDWIDE, LLC,
10400 Fernwood Road
Bethesda, MD 20817,
Defendants.
CLASS ACTION COMPLAINT

 

 

Z‘§I'B UEC !2 ?M 2

§__1>1aintiff Michael Thomson (“Plaimifr’)~, individually and on behalf of'the"ciass and '

§ses of similarly situated persons defined below, alleges the following against Defendants

 

LLC (“Starwood,” and, together, “Marriott” or the “Company”), based upon personal knowledge

with respect to himself and on information and belief derived from, among other things,

investigation of counsel and review of public documents as to all other matters.

 

ease 8:19-cv-00`044-GJH Documem 1-2 Filed 01/021719_ Page 3 of 42

INTRODUCTION

1. Plaintiff brings this class action against Marriott arising out of a massive data
breach in which Marriott breached its duty to secure and safeguard its customers’ sensitive
personal, demographic, and financial data_including, but not limited to, names, addresses, phone
numbers, email addresses, passport numbers, hotel reward account information, dates of birth,
information regarding arrival and departure, reservation dates, communication preferences, and
credit card numbers and expiration dates (“Personal Information”)-and failed to provide clear,
conspicuous, and timely notice to Plaintiff and the other members of the Class and Subclasses
defined below that their information had been compromised

2. On November 30, 2018, more than ten weeks after it had “received an alert from
an internal security tool” regarding an unauthorized attempt to access the guest reservation
database for certain Marriott-affiliated hotels in the United States, Marriott disclosed to the public
that its systems were subject to one of the largest data breaches in our nation’s history (the “Data
Breach”). Shockingly, Marriott’s investigation of the Data Breach revealed that the unauthorized
access began occurring over four years ago in 2014 and had remained undetected and unaddressed
until November 2018.

3. During the approximately four-year period between the initial breach and its
discovery, a hacker or hackers took advantage of glaring weaknesses and vulnerabilities in
Marriott’s systems to steal the Personal Information of approximately 500 million individuals

who had stayed at certain Marriot-affiliated hotels during that period. For approximately four

years, Marriott failed to detect the hackers’ presence, notice the massive amounts of data that were
being exfiltrated from its database, or take any steps to investigate the numerous red flags that

should have warned the Company about what was happening

 

Case 8:19-cV-OO'044-G.]H Document 1-2 Filed 01/04/19 Page 4 of 42

4. Marriott has publicly acknowledged that the Data Breach resulted, at least in part,
from faults in a database containing information of guests at its Starwood-branded hotels (the
“Starwood Database”),l noting in an 8-K filed on November 30, 2018 that it was “devoting the
resources necessary to phase out Starwood systems and accelerate the ongoing security
enhancements to [its] network.” The opportunities that any such faults created for hackers were
greatly enhanced by Marriott’s systemic incompetence and a longstanding, lackluster approach to
data security that permeated the company’s culture from the top down. Indeed, Marriott failed to
employ sufficient security measures to avoid the Data Breach despite the fact that Starwood Hotels
& Resorts Worldwide, Inc.-which Marriott International acquired in 2016 and whose database it
admitted to have been compromised in the Data Breach_had reported a data breach relating to 54
of its hotels in November of 2015. Despite this data breach, as well as numerous other high-profile
data breaches at other maj or American corporations (including Equifax and Target) during the four
years between the initial breach and its discovery, Marriott took no steps to assure that its systems
were secure.

5. Marriott had an independent duty to implement reasonable and adequate data
security practices and affirmatively represents on its website that it subscribesto the EU-U.S. and
Swiss-U.S. Privacy Shield programs and is committed to adhering to governing Privacy Shield
Principles, which require “[o]rganizations creating, maintaining, using or disseminating personal
information” to “take reasonable and appropriate measures to protect it from loss, misuse and

unauthorized access, disclosure, alteration and destructions.”

 

‘ Starwon brands include: W Hotels, St. Regis, Sheraton Hotels & Resorts, Westin Hotels & Resorts, Element
Hotels, Alof`t Hotels, The Luxury Collection, Tribute Portf`olio, Le Méridien Hotels & Resorts, Four Points by
Sheraton and Design Hotels, as well as Starwood-branded timeshare properties

3

 

Case 8:19-cV-O;0044-G.]H Document 1-2 Filed 01/0'4/19 Page 5 of 42

6. However, Marriott’s data security practices Were neither reasonable nor
appropriate, and were not in accord with industry standards Marriott thus enabled hackers or other
unscrupulous individuals or organizations to use information obtained as a result of Marriott’s
inadequate data security practices to exploit and injure Plaintiff and the members of the Class and
Subclasses defined below. Exacerbating these injuries, Marriott failed to timely disclose the Data
Breach or timely notify each affected customer. By failing to notify any customers until
approximately four years after the initial breach (and more than ten Weeks after Marriott claims to
have first discovered a breach), Marriott prevented Plaintiff and other class members from
adequately protecting themselves from its consequences

7. Accordingly, Plaintiff, individually and on behalf of all other members of the
proposed Nationwide Class (defined below), asserts claims against Marriott for negligence, breach
of contract and implied contract, violation of Maryland’s consumer protection statute, unjust
enrichment, and for a declaratory judgment Plaintiff also asserts claims on behalf of himself and
various Subclasses described below for violation of numerous state statutes relating to consumer
protection, data security, and data breach notification

8. ' Plaintiff, individually and on behalf of each of the other members of the Class and
Subclasses (defined below), seeks injunctive relief, declaratory relief, monetary and statutory
damages, attorneys’ fees, and all other relief as may be just and proper as provided under law or
by equity.

JURISDICTION AND VENUE

9. This Court has subject-matter jurisdiction pursuant to Courts & Jud. Proc., § 1-501.

 

Case 8:19-cV-OO'O44-G.]H Document 1-2 Filed 01/04719 Page 6 of 42

10. T his Court has personal jurisdiction over Marriott because its principal place of
business is located in the State of Maryland, and over Starwood because it is organized under the
laws of Maryland. Courts & Jud. Proc., § 6-102(a).

11. Venue properly lies in this Court pursuant to Courts & Jud. Proc., § 6-201(a)

because both Marriott and Starwood maintain their respective principal place of business in the

State in Montgomery County.
PARTIES
Plaintiff

12. Plaintiff Michael Thomson (“Thomson” or “Plaintiff”) is a resident of Bel Air,
Maryland in Harford County. Plaintiff has stayed at Starwood and Marriott properties and hotels
numerous times in the last four years. Plaintiff is also a member of the Starwood Preferred Guest
program (“SPG”), Marriott Rewards program (“Rewards”), owns a time share at a Starwood
branded timeshare property, and has both Starwood and Marriott branded credit cards. Plaintiff
believes these activities (and possibly others) placed his personal identifying data, and credit card
information in the Starwood Guest Reservation database that was compromised in the Data
Breach.

13. On December 6, 2018, Plaintiff received notification in three separate emails (4: 13
p.m., 4:25 p.m. and 5:20 p.m.) from Marriott that his data had potentially been compromised in

the Data Breach.

De[endants

14. Defendant Marriott is a Delaware corporation with its headquarters at 10400
Fernwood Road, Bethesda, Maryland in Montgomery County. Marriott is a worldwide operator,

franchisor, and licensor of hotel, residential, and timeshare properties under numerous brand

5

 

ease 8:19-cv-ooo44-GJH Documem 1-2 Filed 01/02'1/`19 Page 7 of 42

names at different price and service points. One of the largest hotel chains on the planet, it operates
approximately 6,520 properties worldwide, including 4,839 properties in North America alone.
On September 23, 2016, Marriott completed the acquisition of Starwood Hotels & Resorts
Worldwide, LLC, formerly known as Starwood Hotels & Resorts Worldwide, Inc. through a series
of transactions, after which Starwood became an indirect wholly-owned subsidiary of Marriott.
Through Starwood, Marriott operates hotels and/or resorts under the Westin, Sheraton, Luxury
Collection, Four Points by Sheraton, W Hotels, St. Regis, Le Meridien, Aloft, Element, Tribute
Portfolio and Design Hotels brands, as well as other timeshare properties (collectively, the
“Starwood Hotels”). Though Marriott’s public filings acknowledge that the precise scope of the
Data Breach remains uncertain, it is clear that, at a minimum, data pertaining to customers of the
Starwood Hotels was compromised in the Data Breach.

15. Defendant Starwood Hotels & Resorts Worldwide, LLC, which is organized under
the laws of Maryland, is an indirect wholly-owned subsidiary of Marriott, formerly known as
Starwood Hotels & Resorts Worldwide, Inc., which Marriott acquired in September of 2016.
Starwood Hotels operated by Marriott include: W Hotels, St. Regis, Sheraton Hotels & Resorts,
Westin Hotels & Resorts, Element Hotels, Aloft Hotels, The Luxury Collection, Tribute Portfolio,
Le Méridien Hotels & Resorts, Four Points by Sheraton and Design Hotels, as well as Starwood-
branded timeshare properties According to Marriott’s Form 8-K filed on November 30, 2018, the
Data Breach affected Starwood’s legacy customer-reservation database.

STATEMENT OF FACTS

16. Over the past decade and more, a series of high-profile data breaches at major

American corporations has highlighted the extreme risks to consumers who share their personal

 

Case 8:19-cV-OOO44-G.]H Document 1-2 Filed 01/04719 Page 8 of 42

data to conduct business with such corporations and the corresponding need for those corporations
to adopt reasonably solvent means of safeguarding personal data.

17. Personal lnformation of the type at issue in this action is both private and valuable.
Indeed, personal data is so valuable to businesses that a number of applications including
DataWallet, enable consumers to earn money (between $1.00 and $50.00 per transaction) simply
by granting access to such information. On the so-called “dark web,” personal information of the
type at issue here fetches larger amounts, including $20.00 for information pertaining to loyalty
accounts, between $5.00 and $110.00 for credit card information, and $1000.00-$2000.00 for
passport information

18. Data breaches of the type at issue in this action present both immediate and ongoing
risks to consumers Hackers or other unscrupulous individuals or organizations may use
information of the type compromised by the Data Breach_-including, but not limited to, names,
phone numbers, email addresses, passport numbers, dates of birth, dates of check-in and departure,
and credit card numbers and expiration dates_to, among other things, (i) gain access to
individuals’ electronic accounts, including social media and bank and credit card accounts, (ii)
impersonate consumers in a manner detrimental to their finances or personal reputations, including
by creating new accounts Without authorization, and (iii) harass, blackmail or otherwise target
individuals for fraud or other crimes Once a breach occurs, consumers whose personal
information is used to their detriment are required to undertake costly and time-consuming

remedial measures including, among other things, disputing and potentially prosecuting claims

regarding contested charges and taking steps to repair damage to credit ratings and other
reputational harm. Such consumers also face risks of civil litigation initiated by creditors based

on false charges to their accounts

 

Case 8:19-cV-00044-G.]H Document 1-2 Filed 01/04719 Page 9 of 42

19. Even if personal information is not used to consumers’ detriment upon initially
being compromised, consumers remain subject to ongoing risks, requiring them to take various
remedial steps lest identity thieves use their Personal Information for nefarious purposes months,
years or decades later. These remedial steps, which include, among other things, potentially
cancelling accounts, monitoring activity on such accounts, and otherwise remaining vigilant for
years or even decades to ascertain whether their information is being used to their detriment, are
`costly, time-consuming, mentally and emotionally harmful, and nerve-wracking to consumers
Marriott Kr_igv 'Ille Imj)ortance of Data Securitv Prior to tl_l§Data Breach

20. Upon information and belief, Marriott maintains electronic databases in which it
stores Personal Information divulged by all guests who stay at Marriott properties, including the
Starwood Database, which contain information regarding guests who stayed at properties that
Marriott has admitted were compromised in the Data Breach. Guests disclose this information to
Marriott, among other reasons, for the purposes of making reservations at Marriott-controlled
hotels Guests who disclose this information reasonably expect that Marriott will hold it in
confidence and protect it from being compromised

21. At the time of the Data Breach, Marriott, having observed numerous well-
publicized data breaches involving major corporations over the last decade plus, was well aware
of the likelihood and repercussions of cybersecurity threats

22. Indeed, Starwood Hotels, Inc., which Marriott acquired in 2016 and whose system
Marriott has identified as having been breached, announced in November of 2015 that databases
at 54 of its hotels had been hacked, placing the post-acquisition Marriott on notice of significant

security risks at Starwood. The breach was announced in the very same week that Marriott

 

Case 8:19-cV-OOO44-G.]H Document 1-2 Filed Ol/O4l19 Page 10 of 42

announced its plan to acquire Starwood for $12.2 billion. Despite this red flag, Marriott did
nothing to address the problem.

Marriott Discovers The Data Breach Fop! Years After at Least One Affected Svstem Was
Accessed Without Authorization

23. According to Marriott’s November 30, 2018 Form 8-K, “[o]n September 8, 2018,
Marriott received an alert from an internal security tool regarding an attempt to access the
Starwood guest reservation database in the United States.” In the 8-K, Marriott claims that it
“quickly engaged leading security experts to help determine what occurred” and that it “learned
during the investigation that there had been unauthorized access to the Starwood network since
2014.”

24. According to the 8-K, the Company discovered that “an unauthorized party had
copied and encrypted information, and took steps towards removing it.” On November 19, 2018,
again according to the 8-K, Marriott was able to decrypt the information and determined that the
contents were from the Starwood Database.

25. The Company disclosed that it currently believes that the Starwood Database
“contains information on up to approximately 500 million guests who made a reservation at a
Starwood property” and that “[f]or approximately 327 million of these guests, the information
includes some combination of name, mailing address, phone number, email address, passport
number, Starwood Preferred Guest (‘SPG’) account information, date of birth, gender, arrival and
departure information, reservation date, and communication preferences.” Masking its potential
liability behind a wall of vagueness, the Company also disclosed that “[f]or some, the information
also includes payment card numbers and payment card expiration dates[.]” Though the Company
noted that the payment card numbers Were encrypted using Advanced Encryption Standard

encryption (AES-128), which requires two components for successful decryption, it disclosed that
9

 

ease szis-cv-00044-GJH Document1-2 Filed 01/04719 Page 11 of 42

it had “not been able to rule out the possibility that both were taken.” As to the remaining 173
million guests, Marriott vaguely disclosed that the compromised information “was limited to name
and sometimes other data such as mailing address, email address, or other information.” To date,
Marriott has not provided consumers with an explanation of what this “other information” might
be, leaving consumers to ponder the precise extent to which their privacy has been invaded.

26. Marriott’s President and Chief Executive Officer noted Marriott’s “deep regret” of
the Data Breach and admitted that Marriott had fallen “short of what our guests deserve and what
we expect of ourselves.”

Marriott’s Conduct Cau_sed Plaintiff and the Members of the Class and Subclasses to Ingtg
Damages

27. Marriott’s failure adequately to protect Plaintiff and the members of theClass and
Subclasses’ Personal Information resulted in devastating injuries and damages

28. As a direct and proximate result of Marriott’s conduct described herein, Plaintiff
and the members of the Class and Subclasses have been or will be required to take remedial action,
including, but not limited to, freezing, closing or otherwise modifying their credit and other
financial accounts, contacting their financial institutions to ascertain the impact of the Data Breach,
filing or facing claims regarding contested charges, and reviewing and monitoring credit and other
financial reports to detect unauthorized activity.

29. Plaintiff and the members of the Class and Subclasses have thus suffered, and
continue to Suffer, economic and other damages for which they are entitled to recompense,
_ including:

a. Misappropriation and improper disclosure of their personal and financial 7
information;

b. Unauthorized credit card and other charges;

10

 

Case 8:19-cV-OOO44-G.]H Document 1-2 Filed 01/04719 Page 12 of 42

c. Actual or potential fraud and identity thef`t;

d. The inability to take adequate remedial measures due to Marriott’s unreasonable
delay in disclosing the Data Breach;

e. Out-of-pocket expenses arising from their remedial efforts;

f. Diminution in value of their Personal Information;

g. Losses arising from the inability to utilize credit accounts and thus obtain cash-back
or other rewards, as well as other damages arising from the inability to use their
accounts; and

h. Loss of time due to remedial measures taken.

Marriott’s Response to_tgz Data BreachJiS Insgfficient to Malie Consumers Whole

30. In response to the Data Breach, Marriott engaged in certain symbolic gestures to
give the appearance of trying to make things right.

31. Speciiically, in a practical admission of liability, Marriott established a dedicated
website and call center to provide consumers with information about the breach, sent email
notifications to customers affected by the breach, and offered affected customers the “opportunity”
to enroll in an intemet monitoring service known as “WebWatcher” free of charge for one year.

32. This is too little, too late. Marriott’s customers’ data has been compromised for
more than four years, meaning that many of the damages arising out of the breach have already
occurred. No amount of information or monitoring can address these harms

33. Further, the mere offer of a years’ free monitoring fails to address the fact that

Personal Information purloined in the Data Breach will remain extant for multiple years, or even

decades

ll

 

Case 8:19-cV-OOO44-G.]H Document 1-2 Filed 01/04‘/19 Page 13 of 42

CLASS ACTION ALLEGATIONS
34. Pursuant to Md. Rule 2-23 l(a), (b)(2), (b)(3) and (d), Plaintiff seeks certification of
the following nationwide class (the “Class” or “Nationwide Class”):
NATIONWIDE CLASS

All persons in the United States whose Personal Information was accessed,
compromised, or stolen from Marriott in the Data Breach.

35. Pursuant to Md. Rule 2-231(a), (b)(2), (b)(3) and (d), Plaintiff seeks certification of
state-by-state claims in the alternative to the nationwide claims brought under Maryland common
law, as well as statutory claims under state data breach statutes and consumer protection statutes,
on behalf of separate statewide subclasses'for each State, the District of Columbia, Puerto Rico,
and the Virgin Islands (the “Statewide Subclasses” or the “Subclasses”), defined as follows:

STATEWIDE SUBCLASSES

All persons in each of the following States or Territories whose Personal Information
was accessed, compromised, or stolen from Marriott in the Data Breach:

Alabama; Alaska; Arizona; Arkansas; California; Colorado; Connecticut; Delaware;
District of Columbia; Florida; Georgia; Hawaii; Idaho; Illinois; Indiana; Iowa;
Kansas; Kentucky; Louisiana; Maine; Maryland; Massachusetts; Michigan;
Minnesota; Missouri; Montana; Nebraska; Nevada; New Hampshire; New Jersey;
New Mexico; New York; North Carolina; North Dakota; Ohio; Oklahoma; Oregon;
Pennsylvania; Puerto Rico; Rhode Island; South Carolina; South Dakota; Tennessee;
Texas; Utah; Vermont; Virginia; Virgin Islands; Washington; West Virginia;
Wisconsin; Wyoming.

36. Plaintiff reserves the right to revise the definitions of the Nationwide Class and/or
Statewide Subclasses based upon information learned through discovery.

37. Excluded from the Nationwide Class and each State Subclass are Marriott and
Starwood, any entity in which either has a controlling interest, and their officers, directors, legal

representatives successors, subsidiaries and assigns Also excluded from the Nationwide Class

l2

 

Case 8:19-cV-OO‘044-G.]H Document 1-2 Filed 01/04/19 ' Page 14 of 42

and each Subclass are any judicial officer presiding over this matter, members of their immediate
family, and members of their judicial staff.

38. Numerosity - Md. Rule 2-231(a)(1). The members of the Class are so numerous
and geographically dispersed that individual joinder of all members of the Class is impracticable
Plaintiff is informed and believes-based upon Marriott’s press releases and securities filings_
that there are approximately 500,000,000 class members Those individuals’ names and addresses
(and in many cases email addresses) are available from Marriott’s records, and members of all
classes may be notified of the pendency of this action by recognized, Court-approved notice
dissemination methods, which may include U.S. Mail, electronic mail, internet postings, and/or
published notice. On information and belief`, there are at least thousands of class members in each
Subclass, making joinder of all Subclass members impracticablel

39. Commonality and Predominance - Md. Rule 2-231 (a)(2) and 23(b)(3). This
action involves common questions of law/ and fact, which predominate over any questions
affecting individual members of the Class and Subclasses, including, without limitation:

a. Whether Marriott knew or should have known that its computer systems were
vulnerable to attack;

b. Whether Marriott failed to take adequate and reasonable measures to ensure its data
systems were protected;

c. Whether Marriott failed to take available steps to prevent and stop the Data Breach
from happening;

d. Whether Marriott’s conduct in connection with the Data Breach breached express

or implied contractual obligations to consumers;

13

 

Case 8:19-cV-000'44-G.]H Document 1-2 Filed 01/04719 Page 15 of 42

Whether Marriott represented to Plaintiff and members of the Class and Subclasses
that it would safeguard their Personal Information;

Whether Marriott failed to disclose the material facts that it did not have adequate
computer systems and security practices to safeguard consumers’ Personal
Information;

. Whether Marriott failed to provide timely and adequate notice of the Data Breach
to Plaintiff and members of the Class and Subclasses;

Whether Marriott owed a duty to Plaintiff and members of the Class and Subclasses
to protect Personal Information and to provide timely and accurate notice of the
Data Breach to Plaintiff and members of the Class and Subclasses;

Whether Marriott breached a duty to protect the Personal Information of Plaintiff
and members of the Class and Subclasses by failing to provide adequate data
security and by failing to provide timely and accurate notice of the Data Breach to
Plaintiff and the members of the Class and Subclasses;

Whether Marriott’s conduct, including its failure to act, resulted in or was the
proximate cause of the breach of its 'systems;

. Whether Marriott’s conduct renders it liable for negligence, breach of contract or
implied contract, and/or unjust enrichment;

Whether Marriott’s conduct violated state and territorial consumer protection

statutes;

. Whether Marriott’s conduct violated state and territorial statutes governing data

privacy and data breach notification;

14

 

Case 8:19-cV-OO'044-G.]H Document 1-2 Filed 01/04/19 Page 16 of 42

n. Whether, as a result of Marriott’s conduct, Plaintiff and other members of the Class
and Subclasses face a significant threat of harm and/or have already suffered harm,
and, if so, the appropriate measure of damages to which they are entitled; and

o. Whether, as a result of Marriott’s conduct, Plaintiff and other members of the Class
and Subclasses are entitled to injunctive, equitable, declaratory and/or other relief,
and, if so, the nature of such relief,

40. Typicality - Md. Rule 2-231 (a)(3). Plaintiff’ s claims are typical of the claims of
the other members of the Class and Subclasses because, among other things, all members of the
Class and Subclasses were comparany injured through Marriott’s uniform failures to safeguard
their Personal Information and through the Data Breach as described above. The claims of Plaintiff
and of the members of the Class and Subclasses arise out of the same nucleus of operative facts
and are based on the same legal theories

41. Adequacy of Representation - Md. Rule 2-231 (a)(4). Plaintiff is an adequate
class representative because he will fairly and adequately protect the other members of the Class
and Subclasses’ interests and because his interests do not conflict with their interests Plaintiff has
retained counsel competent and experienced in complex commercial and class action litigation and
intends to vigorously prosecute this action. The interests of the other members of the Class and
Subclasses will be fairly and adequately protected by Plaintiff and his counsel.

42. Declaratory and Injunctive Relief - Md. Rule 2-231 (b)(2). The prosecution of
separate actions by individual members of the Class and Subclasses would create a risk of
inconsistent or varying adjudications with respect to individual members of the Class and
Subclasses that would establish incompatible standards of conduct for Marriott. Such individual

actions would create a risk of adjudications that would be dispositive of the interests of other

15

 

Case 8:19-cV-OOO44-G.]H Document 1-2 Filed 01/04/19 Page 17 of 42

members of the Class and Subclasses and impair their interests Marriott has acted and/or refused
to act on grounds generally applicable to the members of the Class and Subclasses, making final
injunctive relief or corresponding declaratory relief appropriate

43. Superiority - Md. Rule 2-231 (b)(3). Plaintiff and the other members of the Class
and Subclasses have all suffered and will continue to suffer harm and damages as a result of
Marriott’s unlawful and wrongful conduct A class action is superior to other available means for
the fair and efficient adjudication of Plaintiff’s and the other members of the Class and Subclasses’
claims While substantial, the damages suffered by each individual Class and Subclass member
do not justify the burden and expense of individual prosecution of the complex and extensive
litigation required by Marriott’s conduct. Even if members of the Class and Subclassesthemselves
could afford individual litigation, the court system could not. Individualized litigation presents a
potential for inconsistent or 'contradictory judgments Individualized litigation would increase the
delay and expense to all parties and the court system given the complex legal and factual issues of
this case. By contrast, the class action device presents far fewer management difficulties and
provides the benefits of single adjudication, economy of scale, and comprehensive supervision by
a single court.

WMW§

44. The State of Maryland has a significant interest in regulating the conduct of

businesses headquartered, or operating within its borders Maryland, which seeks to protect the

rights and interests of Maryland and all residents and citizens of the United States against a

company headquartered and doing business in Maryland, has a greater interest in the nationwide
claims of Plaintiff and Nationwide Class members than any other state and is most intimately .

concerned with the claims and outcome of this litigation

16

 

ease szis-cv-ooo44-GJH Document1-2 Filed 01/047'1'9 Page 13 of 42

45. The principal place of business of Marriott, located at 10400 Fernwood Road,
Bethesda, Maryland, is the “nerve center” of its business activities_the place where its high-level
officers direct, control, and coordinate the corporation’s activities including its data security
functions and major policy, financial, and legal decisions

46. Marriot’s decisions relating to its data-protection practices including its response
to the data breach at issue here, and corporate decisions surrounding such response, were made
from and in Maryland.

47. Application of Maryland law to the Nationwide Class with respect to Plaintiff s and
Class members’ claims is neither arbitrary nor fundamentally unfair because Maryland has
significant contacts and a significant aggregation of contacts that create a state interest in the claims
of Plaintiff and the Nationwide Class

48. Under Maryland’s choice of law principles which are applicable to this action, the
common law of Maryland applies to the nationwide common law claims of all Nationwide Class
members Additionally, given Maryland’s significant interest in regulating the conduct of
businesses operating within its borders Maryland’s Consumer Protection Act may be applied to
non-resident consumer plaintiffs

CLAIMS ALLEGED
COUNT I
NEGLIGENCE
(On Behalf of Plaintiff and the Nationwide Class, or, Alternatively, on Behalf of Plaintiff
and the Statewide Subclasses)

49. Plaintiff repeats and re-alleges the allegations contained in Paragraphs 1-48 as if

fully set forth herein.

50. Marriott owed a duty to Plaintiff and members of the Class and Subclasses to

exercise reasonable care in obtaining, retaining, securing, safeguarding, deleting and protecting

17

 

ease szis-cv-00644-GJH Document1-2 Fi-led 01/04"/"19 Page 19 of 42

their Personal Information in its possession from being compromised, lost, stolen, accessed and
misused by unauthorized persons More specifically, this duty included, among other things: (a)
designing, maintaining, and testing Marriott’s security systems to ensure that Plaintiff and the
members of the Class and Subclasses’ Personal Information in Marriott’s possession was
adequately secured and protected; (b) implementing processes that would detect a breach of its
security system in a timely manner; (c) timely acting upon warnings and alerts including those
generated by its own security systems regarding intrusions to its networks; and (d) maintaining
data security measures consistent with industry standards

51. Marriott’s duty to use reasonable care arose from several sources including but not
limited to those described below.

52. Marriott had a common law duty to prevent foreseeable harm to others This duty
existed because Plaintiff and members of the Class and Subclasses were the foreseeable and
probable victims of any inadequate security practices In fact, not only was it foreseeable that
Plaintiff and members of the Class and Subclasses would be harmed by the failure to protect their
Personal Information because hackers routinely attempt to steal such information and use it for
nefarious purposes but Marriott knew that it was more likely'than not that Plaintiff and members
of the Class and Subclasses would be harmed.

53. Marriott also acknowledges and recognizes a pre-existing duty to exercise
reasonable care to safeguard Plaintiff s and the members of the Class and Subclasses’ personal
information As Marriott’s President and CEO put it, Marriott’s conduct in connection with the
Data Breach “fell short of what our guests deserve and what [Marriott] expect[s] of [itselt].”

54. Marriott also had a duty to safeguard the Personal Information of Plaintiff and

members of the Class and Subclasses and to promptly notify them of a breach because of state

is

 

Case 8:19-cV-00044-G.]H Document 1-2 Filed 01/04719 Page 20 of 42

laws and statutes that require Marriott to reasonably safeguard sensitive Personal Information, as
detailed herein.

55. Timely notification was required, appropriate and necessary so that, among other
things Plaintiff and members of the Class and Subclasses could take appropriate measures to
freeze or lock their credit profiles avoid unauthorized charges to their credit or debit card accounts
cancel or change usernames and passwords on compromised accounts monitor their account
information and credit reports for fraudulent activity, contact their banks or other financial
institutions that issue their credit or debit cards obtain credit monitoring services and take other
steps to mitigate or ameliorate the damages caused by Marriott’s misconduct

56. Marriott breached the duties it owed to Plaintiff and the members of the Class and
Subclasses described above and thus was negligent Marriott breached these duties by, among
other things failing to: (a) exercise reasonable care and implement adequate security systems
protocols and practices sufficient to protect the Personal Information of Plaintiff and the members
of the Class and Subclasses; (b) detect the breach while it was ongoing; (c) maintain security
systems consistent with industry standards and (d) disclose that Plaintiff and the members of the
Class and Subclasses’ Personal Information in Marriott’s possession had been or was reasonably
believed to have been, stolen or compromised,

57. But for Marriott’s wrongful and negligent breach of its duties owed to Plaintiff and
members of the Class and Subclasses their Personal Information would not have been

compromised,

58. As a direct and proximate result of Marriott’s negligence, Plaintiff and members of

the Class and Subclasses have been injured as described herein, and are entitled to damages

19

 

Case 8:19-cV-000-44-G.]H Document 1-2 Filed 01/04/19 Page 21 of 42

including compensatory, punitive, and nominal damages in an amount to be proven at trial. These

injuries to Plaintiff and the members of the Class and Subclasses include.'

a.

b.

theft of Personal Information
costs associated with credit freezes;

costs associated with the detection and prevention of identity theft and unauthorized
use of their financial accounts;

costs associated with purchasing credit monitoring and identity theft protection
services;

unauthorized charges and loss of use of and access to their financial account funds
and costs associated with inability to obtain money from their accounts or being
limited in the amount of money they were permitted to obtain from their accounts
including missed payments on bills and loans late charges and fees and adverse
effects on their credit;

lowered credit scores resulting from credit inquiries following fraudulent activities;

costs associated with time spent and the loss of productivity from taking time to
address and attempt to ameliorate, mitigate, and deal with the actual and future
consequences of the Data Breach- including finding fraudulent charges
cancelling and reissuing cards enrolling in credit monitoring and identity theft
protection services freezing and unfreezing accounts and imposing withdrawal
and purchase limits on compromised accounts;

the imminent and certainly impending injury flowing from potential fraud and
identify theft posed by their Personal Information being placed in the hands of
criminals

damages to and diminution in value of their Personal Information entrusted, directly
or indirectly, to Marriott with the mutual understanding that Marriott would
safeguard Plaintiff and the members of the Class and Subclasses’ data against theft
and not allow access and misuse of their data by others; and

continued risk of exposure to hackers and thieves of their Personal Information,
which remains in Marriott’s possession and is subject to further breaches so long
as Marriott fails to undertake appropriate and adequate measures to protect Plaintiff
and the members of the Class and Subclasses

20

 

Case 8:19-cV-00044-G.]H Document 1-2 Filed 01/04719 Page 22 of 42

COUNT II
BREACH OF EXPRESS OR IMPLIED CONTRACT
(On Behalf of Plaintiff and the Nationwide Class, or, Alternatively, on Behalf of Plaintiff
and the Statewide Subclasses)

59. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-48 as if fully set
forth herein.

60. At all relevant times Defendants have solicited consumers including Plaintiff and the
members of the Class and Subclasses to make reservations at hotel properties owned or maintained
by Plaintiffs including Starwood hotels and have required consumers to provide their Personal
Information in the process

61. When Plaintiff and the members of the Class and Subclasses provided their Personal
Information to Defendants when booking rooms or otherwise doing business with Defendants
they entered into express or implied contracts by which Defendants agreed to protect their Personal
Information and timely notify them in the event of a data breach.

62. Defendants implicitly and/or affirmatively represented that they collected and Stored the
Personal lnforrnation of Plaintiff and the members of the Class and Subclasses using reasonable,
industry standard means
7 63. Based on the implicit understanding and also on Defendants’ representations (as described
above), Plaintiff and the members of the Class and Subclasses accepted Defendants’ offers and
provided Defendants with their Personal Information,

64. Plaintiff and the members of the Class and Subclasses would not have provided their
Personal Information to Defendants had they known that Defendants would not safeguard their
Personal Information as promised or provide timely notice of a data breach.

65. Plaintiff and the members of the Class and Subclasses fully performed their obligations

under their express or implied contracts with Defendants

21

 

Case 8:19-cV-00044-G.]H Document 1-2 Filed 01/04719 Page 23 of 42

66. Defendants breached the express or implied contracts by failing to safeguard Plaintiff’s
and the members of the Class and Subclasses’ personal information and failing to provide them
with timely and accurate notice of the Data Breach.

67. The losses and damages Plaintiff and the members of the Class and Subclasses sustained
(as described above) were the direct and proximate result of Defendants’ breach of express or
implied contracts with Plaintiff and the members of the Class and Subclasses

COUNT III
VIOLATION OF MD. COMM. CODE §§ 13-301, et seq.
(“Maryland Consumer Protection Act”)
(On Behalf' of Plaintiff, the Nationwide Class and the Maryland Subclass)
68. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-48 as if
fully set forth herein.
69. Marriott is a person as defined by Md. Comm. Code § 13-101(h).

97 SC

70. Marriott’s conduct as alleged herein related to “sales, offers for sale,” or
“bailment” as defined by Md. Comm. Code § 13-101(i) and § 13-303.

71. Plaintiff and members of the Nationwide Class and Maryland Subclass are
“consumers” as defined by Md. Comm. Code § 13-101(0).

72. Marriott advertises offers or sells “consumer goods” or “consumer services” as
defined by Md. Comm. Code § l3-101(d).

73. Marriott advertised, offered, or sold goods or services in Maryland and engaged in
trade or commerce directly or indirectly affecting the people of Maryland, as well as non-
residents of Maryland transacting business with Marriott within the state. In advertising,

offering or selling goods and services Marriott represented to the public that it would take

reasonable steps to safeguard customers’ personal information and failed to disclose the material

\

22

 

Case 8:19-cV-00044-GJH Document 1-2 ' Filed 01/04/19 Page 24 of 42

fact that it had failed to enact reasonable protective measures with respect to Personal

Information disclosed to it by consumers

74.

Marriott engaged in unfair and deceptive trade practices in violation of Md.

Comm. Code § 13-301, including:

a.

75.

False or misleading oral or written representations that have the capacity,
tendency, or effect of deceiving or misleading consumers

Representing that consumer goods or services have a characteristic that they do
not have;

Representing that consumer goods or services are of a particular standard, quality,
or grade that they are not;

Failing to state a material fact where the failure deceives or tends to deceive;

Advertising or offering consumer goods or services without intent to sell, lease, or
rent them as advertised or offered;

Deception, fraud, false pretense, false premise, misrepresentation, or knowing
concealment, suppression, or omission of any material fact with the intent that a
consumer rely on the same in connection with the promotion or sale of consumer
goods or services or the subsequent performance with respect to an agreement,
sale lease or rental.

Marriott engaged in these unfair and deceptive trade practices in connection with

offering for sale or selling consumer goods or services in violation of Md. Comm. Code § l3-

303, including:

21.

Failing to implement and maintain reasonable security and privacy measures to
protect Plaintiff, the Nationwide Class and the Maryland Class members’
Personal Information, which was a direct and proximate cause of the Data Breach;

Failing to identify foreseeable security and privacy risks remediate identified
security and privacy risks and adequately improve security and privacy measures
following previous cybersecurity incidents which was a direct and proximate

cause of the Data Breach;

Failing to comply with common law and statutory duties pertaining to the security
and privacy of Plaintiff and the Nationwide Class members’ Personal
Information, including duties imposed by the Maryland Personal Information

23

 

Case 8:19-cV-00044-G.]H Document 1-2 Filed 01/04719 Page 25 of 42

Protection Act, Md. Comm. Code § 14-3503, which was a direct and proximate
cause of the Data Breach;

d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff,
the Nationwide Class and the Maryland Subclass members’ Personal Information,
including by implementing and maintaining reasonable security measures

e. Misrepresenting that it Would comply with common law and statutory duties
pertaining to the security and privacy of Plaintiff, the Nationwide Class and the
Maryland Subclass members’ Personal Information, including duties imposed by
the Maryland Personal Information Protection Act, Md. Comm. Code § 14-3503;

f. Omitting, suppressing, and concealing the material fact that it did not reasonably
or adequately secure Plaintiff, the Nationwide Class and the Maryland Subclass
members’ Personal Information; and

g. Omitting, suppressing, and concealing the material fact that it did not comply with
common law and statutory duties pertaining to the security and privacy of
Plaintiff, the Nationwide Class and the Maryland Subclass members’ Personal
Information, including duties imposed by the Maryland Personal Information
Protection Act, Md. Comm. Code § 14-3503.

76. Marriott’s representations and omissions were material because they were likely
to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to
protect the confidentiality of consumers’ Personal Information. Marriott’s misrepresentations and
omissions would have been important to a significant number of consumers in making financial
decisions

77. 7 Marriott intended to mislead Plaintiff and members of the Nationwide Class and
Maryland Subclass and induce them to rely on its misrepresentations and omissions

78. Had Marriott disclosed to Plaintiff, the Nationwide Class and the Maryland
Subclass that its data systems were not secure and, thus vulnerable to attack, Marriott’s business

would have suffered and it would have been forced to adopt reasonable data security measures

and comply with the law.

24

 

ease szis-cv-ooo44-GJH Document1-2 Filed 01/04/19 Page 26 of 42

79. Marriott acted intentionally, knowingly, and maliciously to violate Maryland’s
Consumer Protection Act, and recklessly disregarded Plaintiff, the Nationwide Class and the
Maryland Subclass’ rights Starwood’s breach in 2015 put it on notice or, at the very least,
inquiry notice that its security and privacy protections were inadequate.

80. As a direct and proximate result of Marriott’s unfair and deceptive acts and
practices Plaintiff, the Nationwide Class and the Maryland Subclass have suffered and will
continue to suffer injury, ascertainable losses of money or property, and monetary and non-
monetary damages including from fraud and identity theft; time and expenses related to
monitoring their financial accounts for fraudulent activity; an increased, imminent risk of fraud
and identity theft; and loss of value of their Personal Information.

81. Plaintiff and the members of the Nationwide Class and Maryland Subclass seek
all monetary and non-monetary relief allowed by law, including damages disgorgement,

injunctive relief, and attorneys’ fees and costs

COUNT IV
UNJUST ENRICHMENT
(On Behalf of Plaintiff and the Nationwide Class, or, Alternatively, on Behalf of Plaintiff
and the Statewide Subclasses)

82. Plaintiff repeats and realleges Paragraphs 1-48, as if fully alleged herein.

83. Plaintiff and members of the Class and Subclasses have an interest, both equitable
and legal, in the Personal Information about them that was disclosed to, collected by, and
maintained by Marriott and that was compromised in the Data Breach.

84. Marriott was benefitted by the conferral upon it of the Personal Information

pertaining to Plaintiff and the members of the Class and Subclasses and by its ability to retain

and use that information Marriott understood that it was in fact so benefitted

25

 

Case 8:19-cV-OOO44-G.]H Document 1-2 Filed 01/04/19 Page 27 of 42

85. Marriott also understood and appreciated that the Personal Information pertaining
to Plaintiff and members of the Class and Subclasses was private and confidential

86. But for Marriott’s representation that it was willing and committed to maintaining
the privacy and confidentiality of the Personal Information, that information would not have
been transferred to and entrusted to Marriott Further, if Marriott had disclosed that its data
security measures were inadequate, Marriott would have faced significant challenges from its
shareholders and participants in the marketplace.

87 . As a result of Marriott’s wronng conduct as alleged in this Complaint (including
among other things its utter failure to employ adequate data security measures its continued
maintenance and use of the Personal Information belonging to Plaintiff and members of the Class
and Subclasses without having adequate data security measures and its other conduct facilitating
the theft of that Personal Information), Marriott has been unjustly enriched at the expense of, and
to the detriment of, Plaintiff and members of the Class and the Subclasses Among other things
Marriott continues to benefit and profit from its use of the Personal Information, while Plaintiff
and the members of the Class and Subclasses have been damaged by disclosing it to Marriott.

'88. Marriott’s unjust enrichment is traceable to, and resulted directly and proximately
from, the conduct alleged herein, including the compiling and use of Plaintiff’s and the members
of the Class and Subclasses’ sensitive Personal Information, while at the same time failing to
maintain that information secure from intrusion and theft by hackers and identity thieves

89. Under the common law doctrine of unjust enrichment, it is inequitable for
Marriott to be permitted to retain the benefits it received, and is still receiving, without
justification, from Plaintiff and members of the Class and Subclasses in an unfair and

unconscionable manner.

26

 

Case 8:19-cV-OOO44-G.]H Document 1-2 Filed 01/04/19 Page 28 of 42

90. The benefit conferred upon, received, and enjoyed by Marriott was not conferred
officiously or gratuitously, and it would be inequitable and unjust for Marriott to retain the
benefit.

91. Marriott is therefore liable to Plaintiff and members of the Class and Subclasses
for restitution in the amount of the benefit conferred on Marriott as a result of its wrongful

conduct.

.Q.)_U.NT_V
DECLARATORY JUDGMENT
(On Behalf of Plaintiff and the Nationwide Class or, Alternatively, on Behalf of Plaintiff
and the Statewide Subclasses)

92. Plaintiff repeats and realleges Paragraphs 1-48, as if fully alleged herein,

93. Under the Declaratory Judgment Act, Courts & Jud. Proc. §§ 3-401, et seq., this
Court is authorized to enter a judgment declaring the rights and legal relations of the parties and
grant further necessary relief. Furthermore, the Court has broad authority to restrain acts such as
Marriott’s here, that are tortious and violate the terms of the federal and state statutes described
in this Complaint

94. An actual controversy has arisen in the wake of the Marriott data breach regarding
its present and prospective common law and other duties to reasonably safeguard its customers’
Personal Information and whether Marriott is currently maintaining data security measures
adequate to protect Plaintiff and the members of the Class and Subclasses from further data
breaches that compromise their Personal Information, Plaintiff alleges that Marriott’s data
security measures remain inadequate. Furthermore, Plaintiff and the members of the Class and

Subclasses continue to suffer injury as a result of the compromise of their Personal Information

and remain at imminent risk that further compromises of their Personal Information will occur in

’ the future.

27

 

Case 8:19-cV-OOO44-G.]H Document 1-2 Filed 01/04'/19 Page 29 of 42

95. Pursuant to its authority under the Declaratory Judgment Act, this Court should
enter a judgment declaring, among other things the following:

a. Marriott continues to owe a legal duty to secure consumers’ Personal Information
and to timely notify consumers of a data breach under the common law, express
or implied contracts between Marriott and consumers and the various state
statutes referred to herein; and

b. Marriott continues to breach this legal duty by failing to employ reasonable
measures to secure consumers’ Personal Information,

96. The Court also should issue corresponding prospective injunctive relief requiring
Marriott to employ adequate security protocols consistent with law and industry standards to
protect consumers’ Personal Information.

97. If an injunction is not issued, Plaintiff and the members of the Class and
Subclasses will suffer irreparable injury, and lack an adequate legal remedy, in the event of
another data breach at Marriott. The risk of another such breach is real, immediate, and
substantial If another breach at Marriott occurs Plaintiff and the members of the Class and
Subclasses will not have an adequate remedy at law because many of the resulting injuries are
not readily quantified, and they will be forced to bring multiple lawsuits to rectify the same
conduct,

98. The hardship to Plaintiff and the members of the Class and Subclasses if an

injunction does not issue exceeds the hardship to Marriott if an injunction is issued Among other

things if another massive data breach occurs at Marriott, Plaintiff and the members of the Class
and Subclasses will likely be subjected to substantial identify theft and other damage. On the

other hand, the cost to Marriott of complying with an injunction by employing reasonable

28

 

ease szis-cv-ooo44-GJH Documem 1-2 Filed 01/04719 Page 30 of 42
prospective data security measures is relatively minimal, and Marriott has a pre-existing legal
obligation to employ such measures

99. Issuance of the requested injunction will not disserve the public interest. To the
contrary, such an injunction would benefit the public by preventing another data breach at
Marriott, thus eliminating the additional injuries that would result to Plaintiff, the members of the
Class and Subclasses and the millions of consumers whose confidential information would be
further compromised

COUNT VI

BREACH OF STATE DATA PRIVACY AND NOTICE STATUTES
§Q_n Beh_alf of the Statewide Subclasses) ~

100. Plaintiff repeats and realleges Paragraphs 1-48, as if fully set forth herein,

101. According to state laws in the following states and/or territories in which Marriott
does business and/or in which Plaintiff and/or members of the Statewide Subclasses reside,
Marriott had a duty to implement and maintain reasonable security procedures and/or to timely
inform Plaintiff and the Statewide Subclass members of data breaches related to their Personal
Information:

a. Alabama: 2018 S.B. 318, Act No. 396 (the “Alabama Data Breach Notif`ication Act”)

b. Alaska: Alaska Stat. §§ 45.48.010, et seq.; 45.50.471, et seq. (the “Personal

Information Protection Act”)

c. Arizona; Ariz. Rev. Stat. § 18-545, et seq.

d Arkansas: Ark. Code § 4-1 10-101, et seq. (the “Personal Information Protection Act”)

e. California; Cal. Civ. Code § 1798.80, el seq. (the “California Customer Reeords

Act”)

29

 

Case 8:19-cV-OOO44-G.]H Document 1-2 Filed 01/04'/19 Page 31 of 42

f. Colorado: Colo. Rev. Stat. §§ 6-1-713, et seq.; 6-1-716, et seq. (the “Colorado
Security Breach Notification Act”)

g. Connecticut: Conn. Gen. Stat. §§ 42-471; 36a-701b

h. Delaware; 6 Del. Code Ann. §§ 12B-101, et seq. (the “Delaware Computer Security
Breach Act”)

i. District of Columbia; D.C. Code §§ 28-3851, et seq. (the “District of Columbia
Consumer Security Breach Notification Act”)

j. Florida; Fla. Stat. § 501.171

k. Georgia; O.C.G.A. §§ 10-1-910,' et seq. (the “Georgia Security Breach Notification
Act”)

1. Hawaii; Haw. Rev. Stat. §§ 487N-1, et seq. (the “Hawaii Security Breach Notification
Act”)

m. Idaho: Idaho Stat. §§ 28-51-104-107

n. Illinois: 815 Ill. Comp. Stat. §§ 530/1, et seq. (the “Illinois Personal Information
Protection Act”)

o. Indiana: Ind. Code § 24-4.9-1-1, et seq.

p. Iowa; iowa Code § 715C.1, et seq. (the “Personal Information Security Breach
Protection Law”)

q. Kansas: Kan. Stat. Arm. §§ 50-6,139b; 50-7a01, et seq.

r. Kentucky: Ky. Rev. Stat. Ann. §§ 365.732, et seq, (the “Kentucky Computer Security
Breach Notification Act”)

s. Louisiana; La. Rev. Stat. § 51 :3071,4et seq. (the “Database Security Breach

Notification Law”)

30

 

ease szis-cv-ooo44-GJH Document1-2 Filed 01/04/19 Page 32 of 42

t. Maine; Me. Rev. Stat. tit. 10 § 1346 et seq. (the “Notice of Risk to Personal Data
Act”)

u. Maryland: Md. Comm. Code §§ 14-3501, et seq. (the “Maryland Personal
Information Protection Act”)

v. Massachusetts: Mass. Gen. Laws § 93H-l et seq.

w. Michigan: Mich. Comp. Laws Ann. §§ 445.72, et seq. (the “Michigan Identity Theft
Protection Act”)

x. Minnesota: Minn. Stat. §§ 325E.61, 325E.64

y. Mississippi: Miss. Code § 75-24-29

z. Missouri; Mo. Rev. Stat. § 407.1500

aa. Montana; Mont. Code Ann. §§ 2-6-1501-1503; 30-14-1704(1), et seq.; 33-19-321;
(the “Computer Security Breach Law”)

bb. Nebraska: Neb.Rev.St. § 87-801, et seq. (“Financial Data Protection and Consumer
Notification of Data Security Breach Act of 2006”)

cc. Nevada; Nev. Rev. Stat. §§ 603A.010 et seq., 242.183

dd. New Hampshire; N.H. Rev. Stat. Ann. §§ 359-C:19,‘et seq.

ee. New Jersey: N.J. Stat. Ann. §§ 56:8-161, et seq. (the “New Jersey Customer Security
Breach Disclosure Act”)

ff. New Mexico: 2017 H.B. 15, Chap. 36 (the “ Data Breach Notification Act”)

gg. New York; N.Y. Gen. Bus. Law § 899-aa (the “Information Security Breach and
Notification Act”)

hh. North Carolina; N.C. Gen. Stat. § 75-60, et seq. (the “North Carolina Identity Theft

Protection Act”)

31

 

ease szis-cv-ooo44-GJH Document1-2 Filed 01/04/'19 Page 33 of 42

ii. North Dakota: N.D. Cent. Code §§ 51-30-01, et seq.

jj. Ohio: Ohio Rev. Code §§ 1349.19, et seq.

kk. Oklahoma; Okla. Stat. Ann. §§ 24-161-166 (the “Security Breach Notiiication Act”)

ll. Oregon: Or. Rev. Stat. §§ 646A.600, et seq. (the “Oregon Consumer Identity Theft
Protection Act”)

mm. Pennsylvania: 73 Pa. Stat. §§ 2301, et seq. (the “Breach of Personal Information

Notification Act”)

nn. Puerto Rico: P.R. Laws Ann. tit. 10, §§ 4051, et seq. (the “Citizen Information on
Data Banks Security Act”)

oo. Rhode Island; R.I. Gen. Laws §§ 11-49.3-1, et seq. (the “Rhode Island Identify Theft
Protection Act of 2015”)

pp. ,South Carolina; S.C. Code Ann. §§ 39-1-90, et seq. (the “South Carolina Data Breach
Security Act”)

qq. South Dakota: S.D. Cod. Laws §§ 20-40-20, et seq.

rr. Tennessee: Tenn. Code Ann. §§ 47-18-2107, et seq. (the “Tennessee Personal
Consumer Information Release Act”)

ss. Texas: Tex. Bus. & Com. Code § 521 .001, et seq. (the “Identity Theft Enforcement
and Protection Act”)

tt. Utah; Utah Code §§ 13-44-101, et seq. (the “Protection of Personal Information Act”)

uu. Vermont; Vt. Stat. tit. 9 §§ 2430, 2435, et seq. (the “Security Breach Notice Act”)

vv. Virginia; Va. Code. Ann. §§ 18.2-186.6, et seq. (the “Virginia Personal Information

Breach Notification Act”)

32

 

Case 8:19-cV-OOO44-G.]H Document 1-2 Filed 01/04719 Page 34 of 42

ww.'Virgin Islands: V.I. Code tit. 14 §§ 2208, et seq. (the “Identity Theft Prevention
Ac ”)
xx. Washington: Wash. Rev. Code §§ 19.255.010, et seq. (the “Washington Data Breach
Notice Act”)
yy. West Virginia; W.V. Code §§ 46A-2A-101 et seq.
zz. Wisconsin; Wis. Stat. §§ 134.98, et seq.
aaa. Wyoming: Wyo. Stat. Ann. §§ 40-12-501, et seq.
102. Marriott failed to satisfy its obligations under the foregoing state statutes
concerning data breach notification and data privacy restrictions
103. Timely notification was required, and was appropriate and necessary so that, among
other things Plaintiff and members of the Class and Subclasses could take appropriate measures
to freeze or lock their credit profiles avoid unauthorized charges to their credit or debit card
accounts cancel or change usernames and passwords on compromised accounts monitor their
account information and credit reports for fraudulent activity, contact their banks or other financial
institutions that issue their credit or debit cards obtain credit monitoring services and take other
steps to mitigate or ameliorate the damages caused by Marriott’s misconduct
104. Marriott breached the duties it owed to Plaintiff and the members of the Class and
Subclasses described above. Marriott breached these duties by, among other things failing to: (a)
exercise reasonable care and implement adequate security systems protocols and practices

sufficient to protect the Personal Information of Plaintiff and the members of the Class and

Subclasses; (b) detect the breach while it was ongoing; (c) maintain security systems consistent

with industry standards and (d) timely disclose that Plaintiff and the members of the Class and

33

 

ease szis-cv-ooo44-GJH Document1-2 Filed 01/0471`9 Page 35 of 42

Subclasses’ Personal Information in Marriott’s possession had been or was reasonably believed to
have been, stolen or compromised

105. But for Marriott’s wrongful and negligent breach of its duties owed to Plaintiff and
members of the Class and Subclasses their Personal Information would not have been
compromised

106. As a direct and proximate result of Marriott’s negligence, Plaintiff and members
of the Class and Subclasses have been injured as described herein, and are entitled to damages
including compensatory, punitive, and nominal damages in an amount to be proven at trial.

COUNT VII

BREACH OF STATE CONSUMER PROTECTION STATUTES
gOn Beh_alf of the Statewide Subclasses)

107. Plaintiff repeats and realleges Paragraphs 1-48, as if fully set forth herein.

108. According to state laws in the following states and/or territories in which Marriott
does business and/or in which Plaintiff and/or Class members reside, Marriott had a duty to
refrain from engaging in unfair, unlawful, fraudulent, abusive and/or deceptive trade practices:

a. Alabama: Ala. Code §§ 8-19-1, et seq. (the “Alabama Deceptive Trade Practice
Ac 7,)

b. Alaska: Alaska Stat. §§ 45.50.471, et seq. (the “Alaska Consumer Protection
Act”)

c. Arizona; Ariz. Rev. Stat. §§ 44-1521, et seq. (the “Arizona Consumer Fraud Act”)

d. Arkansas: Ark. Code §§ 4-88-107, et seq. (the “Arkansas Deceptive Trade
Practices Act”)

e. California: Cal. Bus. & Prof. Code §§ 17200, et seq. (the “California Unfair
Competition Law”); Cal. Civ. Code §§ 1750, et seq. (the “California Consumer
Legal Remedies Act”)

f. Colorado: Colo. Rev. Stat. §§ 6-1-101, et seq. (the “Colorado Consumer
Protection Act”)

34

 

Case 8:19-cV-OOO'44-G.]H Document 1-2 Filed 01/04/19 Page 36 of 42

g. Connecticut: Conn. Gen. St. § 42-110a et seq. (the “Connecticut Unfair Trade
Practices Act”)

h. Delaware; 6 Del. Code § 12-B-102(d), 6 Del. Code § 25 (the “Delaware
Consumer Fraud Act”) \

i. District of Columbia; D.C. Code §§ 28-3904, et seq.. (the “District of Columbia
Consumer Protection Procedures Act”)

j. Florida; Fla. Stat. §§ 501.201, et seq. (the “Florida Deceptive and Unfair Trade
Practices Act”);

k. Georgia; Ga. Code §§ 10-1-370, et seq. (the “Georgia Uniform Deceptive Trade
Practices Act”)

l. Hawaii; Haw. Rev. Stat. §§ 480-1, et seq. (the “Hawaii Unfair Practices and
Unfair Competition Act”); Haw. Rev. Stat. §§ 481A-3, et seq. (the “Hawaii
Uniform Deceptive Trade Practice Act”)

m. Idaho: ldaho Code §§ 48-601, et seq. (the “Idaho Consumer Protection Act”)

n. Illinois: 815 lll. Comp. Stat. §§ 505, et seq. (the “lllinois Consumer Fraud Act”);
815 lll. Comp. Stat. §§ 510/2, et seq. (the “Illinois Uniform Deceptive Trade
Practices Act”)

o. Indiana: Ind. Code §§ 24-5-0.5-1, et seq. (the “Indiana Deceptive Consumer Sales
Act”)

p. Iowa; Iowa Code § 714H (the “Iowa Private Right of Action for Consumer Frauds
Act”)

q. Kansas: Kan. Stat. §§ 50-623, et seq. (the “Kansas Consumer Protection Act”)

r. Kentucky: Ky. Rev. Stat. §§ 367.110, et seq. (the “Kentucky Consumer Protection
Act”)

s. Louisiana; La. Rev. Stat. §§ 51 :1401, et seq. (the “Louisiana Unfair Trade
Practices and Consumer Protection Law”)

t. Maine; 5 Me. Rev. Stat. §§ 205, 213, et seq. (the “Maine Unfair Trade Practices
Act”); 10 Me. Rev. Stat. §§ 1212, et seq. (the “Maine Uniform Deceptive Trade
Practices Act”)

u. Maryland: Md. Code Com. Law §§ 13-301, et seq. (the “Maryland Consumer
Protection Act”)

35

 

Case 8:19-cV-OOO44-G.]H Document 1-2 Filed 01/04/19 Page 37 of 42

v. Massachusetts: Mass. Gen. Laws ch. 93A, §§ 1, et seq. (the “Massachusetts
Consumer Protection Act”)

w. Michigan: Mich. Comp. Laws §§ 445.903, et seq. (the “Michigan Consumer
Protection Act”)

x. Minnesota: Minn. Stat. §§ 325F.68, et seq. and Minn. Stat. §§ 8.31, et seq. (the
“Minnesota Consumer Fraud Act”); Minn. Stat. §§ 325D.43, et seq. (the
Minnesota Uniform Deceptive Trade Practices Act”);

y. Mississippi: Miss Code §§ 75-24-1, et seq. (the “Mississippi Consumer
Protection Act”)

z. Missouri; Mo. Rev. Stat. §§ 407.010, et seq. (the “Missouri Merchandise
Practices Act”)

aa. Montana; Mont. Code §§ 30-14-101, et seq. (the “Montana Unfair Trade Practices
and Consumer Protection Act”)

bb. Nebraska: Neb. Rev. Stat. §§ 59- 1601, et seq. (the “Nebraska Consumer
Protection Act”); Neb. Rev. Stat. §§ 87- 301, et seq (the “Nebraska Uniform
Deceptive Trade Practices Act”)

cc. Nevada: Nev. Rev. Stat. §§ 598.0903, et seq. (the “Nevada Deceptive Trade
Practices Act”)

dd New Hampshire; N. H. Rev. Stat. §§ 358- A et seq. (the “New Hampshire
Consumer Protection Act”)

ee. New Jersey: N. J. Rev. Stat. §§ 56:8-1, et seq. (the “New Jersey Consumer Fraud
Act”)

ff. New Mexico: N.M. Stat. §§ 5 7-12-2, et seq. (the “New Mexico Unfair Practices
Act”)

gg. New York: N.Y. Gen. Bus. Law §§ 349, et seq. (the “New York General Business
Law”)

hh. North Carolina; N.C. Gen. Stat. §§ 75-1.1, et seq. (the “North Carolina Unfair
Trade Practices Act”)

ii. North Dakota: N.D. Cent. Code §§ 51-15-01, et seq. (the “North Dakota Unlawful
Sales or Advertising Act”)

jj. Ohio: Ohio Rev. Code §§ 4165.01, et seq. (the “Ohio Deceptive Trade Practices
Act”)

36

 

ease szis-cv-ooo44-GJH Document1-2 Filed 01/04"/"`1`9 Page 38 of 42

kk. Oklahoma: Okla. Stat. tit. 15, §§ 751, et seq. (the “Oklahoma Consumer
Protection Act”)

ll. Oregon: Or. Rev. Stat. §§ 646.608, et seq. (the “Oregon Unlawfiil Trade Practices
Act”)

mm. Pennsylvania: 73 Pa. Cons. Stat. §§ 201-2 & 201 -3, et seq. (the
“Pennsylvania Unfair Trade Practices and Consumer Protection Law”)

nn. Puerto Rico: 10 P.R. Laws §§ 257, et seq. (the “Puerto Rico Fair Competition
Law”)

oo. Rhode Island; R.I. Gen. Laws §§ 6-13.1, et seq. (the “Rhode Island Deceptive
Trade Practices Act”)

pp. South Carolina; S C. Code §§ 39-5-10, et seq. (the “South Carolina Unfair Trade
Practices Act”)

qq. South Dakota: S.D. Codified Laws §§ 37-24-1, et seq. (the “South Dakota
Deceptive Trade Practices and Consumer Protection Law”)

rr. Tennessee: Tenn. Code §§ 47-18-101, et seq. (the “Tennessee Consumer
Protection Act”)

ss Texas: Texas Bus. & Com. Code §§ 17. 41, et seq. (the “Deceptive Trade
Practices_Consumer Protection Ac’ ’)

tt. Utah; Utah Code §§ 13-11-1, et seq. (the “Utah Consumer Sales Practices Act”)

uu. Vermont: Vt. Stat. Ann. Tit. 9, §§ 2451, et seq. (the “Vermont Consumer Fraud '
Act”)

vv. Virginia; Va. Code §§ 59.1-196, et seq. (the “Virginia Consumer Protection Act”)
ww. Virgin Islands: V.I. Code tit. 12A, §§ 301 , et seq. (the “Virgin Islands
Consumer Fraud and Deceptive Business Practices Act”); V.I. Code tit. 12A,

§§101, et seq. (the “Virgin Islands Consumer Protection Law”)

xx. Washington: Wash. Rev. Code §§ 19.86.020, et seq. (the “Washington Consumer v
Protection Act”)

yy. West Virginia; W. Va. Code §§46A-6-101, et seq. (the “West Virginia Consumer
Credit and Protection Act”)

zz. Wisconsin; Wis. Stat. § 100.18 (the “Wisconsin Deceptive Trade Practices Act”)
37

 

ease szis-cv-ooo'44-GJH Document1-2 Filed 01/04/'1"9 Page 39 of 42

aaa.
a. Wyoming: Wyo. Stat. § 40-12-101, et seq. (the “Wyoming Consumer Protection
Act”))

109. Marriott failed to satisfy its obligations under the foregoing state statutes
concerning unfair, unlawful, abusive and deceptive trade practices and consumer protection
restrictions

110. Marriott engaged in unfair, unlawful, abusive and deceptive trade practices in
connection with offering for sale or selling consumer goods or services in violation of the
foregoing statutes including:

a. Failing to implement and maintain reasonable security and privacy measures to
protect Plaintiff and the Statewide Class members’ Personal Information, which
was a direct and proximate cause of the Data Breach;

b. Failing to identify foreseeable security and privacy risks remediate identified
security and privacy risks and adequately improve security and privacy measures
following previous cybersecurity incidents which was a direct and proximate
cause of the Marriott data breach;

c. Failing to comply with common law and statutory duties pertaining to the security
and privacy of Plaintiff and the Statewide Class members’ Personal Information,
which was a direct and proximate cause of the Marriott data breach;

d Misrepresenting that it Would protect the privacy and confidentiality of Plaintiff
and the Statewide Class members’ Personal Information, including by
implementing and maintaining reasonable security measures

e. Misrepresenting that it would comply with common law and statutory duties
pertaining to the security and privacy of Plaintiff and the Statewide Class
members’ Personal Information;

f`. Omitting, suppressing, and concealing the material fact that it did not reasonably
or adequately secure Plaintiff and the Statewide Class members’ Personal

Information; and

g. Omitting, suppressing, and concealing the material fact that it did not comply with
common law and statutory duties pertaining to the security and privacy of
Plaintiff and Statewide Class members’ Personal Information

38

 

ease szis-cv-ooo44-GJH Document1-2 Filed 01/04/"1'9 Page 40 of 42

111. Marriott’s representations and omissions were material because they were likely
to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to
protect the confidentiality of consumers’ Personal Information. Marriott’s misrepresentations and
omissions would have been important to a significant number of consumers in making financial
decisions

112. Marriott intended to mislead Plaintiff and members of the Statewide Classes and
induce them to rely on its misrepresentations and omissions

113. Had Marriott disclosed to Plaintiff and the members of the Statewide Classes that
its data systems were not secure and, thus vulnerable to attack, Marriott’s business would have
suffered and it Would have been forced to adopt reasonable data security measures and comply
with the law.

114. Marriott acted intentionally, knowingly, and maliciously to violate the foregoing
state consumer protection statutes and recklessly disregarded Plaintiff and the members of the
Statewide Classes’ rights Starwood’s previous breach put it on notice or, at the very least,
inquiry notice that its security and privacy protections were inadequate.

115. As a direct and proximate result of Marriott’s unfair, unlawful and deceptive acts
and practices Plaintiff and the members of the Statewide Classes have suffered and will continue
to suffer injury, ascertainable losses of money or property, and monetary and non-monetary
damages including from fraud and identity theft; time and expenses related to monitoring their
financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

and loss of value of their Personal Information.

39

 

Case 8:19-cV-OOO44-G.]H Document 1-2 Filed 01/04/19 Page 41 of 42

116. Plaintiff and the members of the Statewide Classes seek all monetary and non-
monetary relief allowed by law, including damages disgorgement, injunctive relief, and

attorneys’ fees and costs

REOUEST FOR RELIEF
WHEREFORE, Plaintiff, individually and on behalf of the other members of the Class and
Subclasses respectfully requests the following relief:
a. that this Court certify this action as a class action pursuant to Md. Rule 2-
23l(a), (b)(2) and (b)(3), and appoint Plaintiff as Class representative and his counsel as Class

Counsel;

b. that this Court enter judgment in favor of Plaintiff and the other members
of the Class and Subclasses and against Defendant Marriott under the legal theories alleged herein;

c. that Marriott’s wrongful conduct alleged herein be adjudged and decreed to
violate the Data Protection and Data Breach Notice Statutes as asserted and that the Court issue an
order enjoining the methods acts or practices adjudged and decreed unlawfiil

d. that Marriott’s wrongful conduct alleged herein be adjudged and decreed to
violate the Deceptive Trade Practice Statutes as asserted and that the Court issue an order enjoining
the methods acts or practices adjudged and decreed unlawful;

e. that Plaintiff and each of the other members of the Class and Subclasses be
awarded their actual damages and, where applicable, statutory or other damages with pre- and

post-judgment interest, as provided by law;

f. that Plaintiff and each of the other members of the Class and Subclasses
recover their costs of suit, including reasonable attomeys’ fees and expenses as provided by law;

and
40

 

flil% BEC iZ Pt‘l 21 35

 

Case 8:19-cV-OO'044-G.]H Document 1-2 Filed 01/04]19 Page 42 of 42

g. that Plaintiff and each of the other members of the Class and Subclasses be

granted such other and further relief as the nature of the case may require or as this Court deems

just and proper.

JURY DEMAND

117. Plaintiff, individually and on behalf of the other members of the Class and

Subclasses demands a trial by jury on all issues so triable.

Dated: December 12, 2018

Respectfully submitted

GRANT & EISENHOFER P.A.

Jay W. Eisenhofer (pro hac vice to be filed)
Kyle J. McGee (pro hac vice to be filed)
Michael D. Bell (pro hac vice to be filed)
123 Justison Street

Wilmington, Delaware

Tel: 302-622-7000

Fax: 302-622-7100
jeisenhofer@gelaw.com
kmcgee@gelaw.com

mbell@gelaw.com

GORDON, WOLF & CARNEY, CHTD.
Martin E. Wolf

Richard S. Gordon "~

Benj amin H. Carney

100 W. Pennsylvania Ave., Suite 100 '
Towson, Maryland 21204

Tel: 410-825-2300

Fax: 410-825-0066
mwolf@GWCfirm.com
rgordon@GWCfirm.com
bcarney@GWCfirm.com

Z%a/%”

Attorneys for Plaintiff, Class and Subclasses

41

 

